103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Daniel T. HAINES;  Nancy A. Haines;  and Andrew Haines andPhillip Haines, by their next friend, Daniel T.Haines, Appellants,v.SANDVIK PROCESS SYSTEM, INC., a New Jersey corporation,formerly a division of Sandvik-Alto, aPennsylvania corporation, individuallyand as successor in interestto Sandvik-Alto, Appellee.
No. 96-1846.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 22, 1996.Decided Nov. 27, 1996.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
The Daniel T. Haines appellants appeal from the district court's adverse grant of summary judgment in their product liability action.  We review a grant of summary judgment under a well-established standard.  Because this is a diversity action, we review de novo questions of state law.  Having considered the record and the parties' briefs, we are satisfied the district court correctly applied Iowa law and the record supports the district court's ruling.  We also conclude that a comprehensive opinion in this diversity case would lack precedential value.  We thus affirm the decision of the district court without further discussion.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.